Citation Nr: 0628009	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  06-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES
1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
right knee disability.

2.  Entitlement to an increased rating for the service-
connected degenerative changes of the right knee, current 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Reno, Nevada Regional Office (RO).  

A hearing was held in May 2006 before the undersigned 
Veterans Law Judge sitting at the RO.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2005).

During the May 2006 hearing, the veteran raised the issue of 
entitlement to service connection for a back disability, 
claimed as secondary to the service-connected right knee 
condition.  As that issue has not been properly developed on 
appeal, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his current right hip disability is 
caused by his service-connected right knee condition.  At the 
hearing in May 2006, he submitted a statement from a VA 
physician who had previously treated him.  It was stated that 
"the pathology which exists today. . . are causally related 
to trauma in military service.  That is the physical findings 
in the three areas today: his right knee, his right hip, and 
his lumbosacral spine."  This statement appears to link the 
service-connected right knee disability with a right hip 
condition.  It does not, however, indicate a diagnosis of the 
right hip condition.  The Board considers the physician's 
statement to be medical evidence that suggests a nexus 
between a current right hip disability and his service-
connected right knee disability, but is too lacking in 
specificity to support a decision on the merits.  It is noted 
that a previous January 2005 VA examination noted complaints 
of right hip pain and a diagnosis of a normal right hip.  The 
Board finds that a medical examination and report based on a 
review of the evidence of record is necessary to decide the 
veteran's claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, No. 04-185, at 14 (U.S. Vet. App. June 5, 2006) 
(as amended Aug. 7, 2006).

Service connection is currently in effect for right knee 
degenerative changes, with probable intercondylar loose body, 
rated as 20 percent disabling under Diagnostic Codes 5257-
5010 from February 24, 2004.  At the May 2006 hearing, the 
veteran testified that the right knee condition had gotten 
progressively worse in the previous 1 1/2 to 2 years.  He 
indicated that he had been treated by a local orthopedist 
recently, and that he had received a cortisone injection the 
week before the hearing.  He also indicated that he was going 
to be called back in by the physician in several weeks.  He 
submitted a prescription from Desert Orthopaedic Center, 
dated in April 2006 for physical therapy related to the right 
knee and lumbosacral spine.  In light of the veteran's 
testimony and the additional evidence submitted, a remand of 
this issue is necessary to obtain additional pertinent 
treatment records and to obtain a current VA examination to 
determine the current extent of the right knee condition.  
See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish a release to 
obtain the records of Desert Orthopaedic 
Center.  He should be asked to specify 
the address of the facility (there are 
three addresses listed on the 
prescription form) from which he obtained 
treatment for his right knee condition 
and the dates of all treatment.  All 
records identified should be obtained and 
added to the claims folder.  In addition, 
the veteran should be requested to 
identify any additional treatment for the 
service-connected right knee condition 
and the claimed right hip disability, not 
previously identified or obtained.  All 
records identified, including all VA 
treatment records, should be obtained and 
associated with the claims folder. 

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed right hip disability, claimed 
as secondary to the service-connected 
right knee condition.  The claims folder 
must be made available to, and reviewed 
by, the examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should be 
requested to set forth all diagnoses 
pertaining to the right hip.  The 
examiner should be requested to state an 
opinion as to whether it is as least as 
likely as not that any current disability 
of the right hip is proximately due to or 
the result of the service-connected right 
knee condition.

3.  After the above treatment records 
have been requested and obtained, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
extent of the service-connected right 
knee disability.  The claims folder must 
be made available to, and reviewed by, 
the examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should be 
requested to fully describe the 
disability symptoms and impairment of the 
veteran's right knee.  Range of motion 
testing and assessments of functional 
impairment due to pain on motion and use 
must be included.  If there is functional 
impairment due to pain, an assessment of 
the degree of impairment should be 
provided. The examiner should describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right knee is used repeatedly. 

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


